 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   LUCY ATAYDE,                                          Case No. 1:16-cv-00398-DAD-SAB

12                  Plaintiff,                             ORDER DENYING PLAINTIFF’S EX
                                                           PARTE APPLICATION FOR ORDER
13           v.                                            EXTENDING TIME TO FILE MOTION TO
                                                           COMPEL
14   NAPA STATE HOSPITAL, et al.,
                                                           ORDER DENYING EX PARTE
15                  Defendants.                            APPLICATION TO STRIKE DEFENSE

16                                                         (ECF No. 188)

17                                                    I.

18                                          INTRODUCTION

19          Currently before the Court is Plaintiff’s ex parte application for an order extending the

20 time to file a motion to compel the deposition of the State Defendants’ person most

21 knowledgeable and/or to strike the defense of lack of resources. (ECF No. 188.) Having

22 considered the application, the declarations and exhibits attached thereto, as well as the Court’s

23 file, the Court issues the following order denying Plaintiff’s ex parte application.

24                                                   II.

25                                           BACKGROUND

26          A.     Procedural History and Previous Modifications to Scheduling Order

27          Plaintiff filed this action on January 5, 2016, bringing claims for violations of civil rights

28 and wrongful death stemming from alleged deliberate indifference to medical and psychiatric


                                                      1
 1 needs resulting in the suicide of Richard Ramirez in Merced County jail while he waited to be

 2 transferred to an inpatient psychiatric care facility. (ECF No. 1.) On March 21, 2016, the United

 3 States District Court for the Northern District of California granted a motion to change venue.

 4 (ECF No. 40.) On March 24, 2016, the case was transferred to this Court, the United States

 5 District Court for the Eastern District of California. (ECF No. 41.) On September 16, 2016, the

 6 Court granted the State Defendants’ motion to dismiss, and granted in part the County

 7 Defendants’ motion to dismiss. (ECF No. 63.)1 Plaintiff filed a first amended complaint on

 8 October 7, 2016. (ECF No. 68.) On May 25, 2017, the Court granted in part and denied in part

 9 the County Defendants’ and the State Defendants’ motions to dismiss. (ECF No. 98.)

10             On June 30, 2017, the Court issued a scheduling order setting pretrial deadlines and the

11 trial in this action, including a non-expert discovery deadline and non-dispositive motion filing

12 deadline of March 16, 2018, a dispositive motion filing deadline of June 1, 2018, and a trial date

13 of March 19, 2019. (ECF No. 102.) On January 17, 2018, pursuant to the stipulation of the

14 parties, the Court issued an amended scheduling order extending the non-expert discovery

15 deadline and non-dispositive motion filing deadline until September 1, 2018, the dispositive

16 motion deadline until December 10, 2018, and setting a new trial date for September 24, 2019.

17 (ECF No. 115.)

18             On June 21, 2018, the parties filed a stipulation to further amend the scheduling order.

19 (ECF No. 118.) Due to the length of the extension requested by the parties, the Court held an
20 informal teleconference on June 22, 2018, to address the request. (ECF Nos. 120, 121.) The

21 parties were advised at the conference that the Court would be severely impacted in 2020 due to

22 judicial retirements that would affect trials scheduled to occur in 2020. (ECF Nos. 121, 122.)

23 Following the conference, on June 22, 2018, the Court issued an amended scheduling order,

24 including a non-expert discovery deadline and non-dispositive motion filing deadline of July 19,

25 2019, a dispositive motion deadline of October 11, 2019, and a new trial date of June 23, 2020.

26
     1
         Herein, “State Defendants” refers to Napa State Hospital and the individually named defendant employees of the
27 State, “County Defendants” refers to Merced County and the individually named defendant employees of the
     County, and the “CFMG Defendants” refers to California Forensic Medical Group, Inc., and any individually named
28 defendant employees of CFMG.


                                                              2
 1 (ECF No. 122.)

 2          On June 7, 2019, the Court granted in part Plaintiff’s motion to file an amended

 3 complaint, and on June 11, 2019, Plaintiff filed a second amended complaint, the operative

 4 complaint in this action. (ECF Nos. 147, 148.) On June 18, 2019, pursuant to the stipulation of

 5 the parties, the Court again amended the scheduling order extending the non-expert discovery

 6 deadline until October 18, 2019, and a non-dispositive motion filing deadline of November 1,

 7 2019, the first time it differed from the date of the non-expert discovery deadline. (ECF No.

 8 150.) The trial date was not changed. (Id.) On August 8, 2019, the Court issued an order to

 9 correct a typographical error in the previous order, clarifying that the new dispositive motion

10 deadline was January 10, 2020. (ECF No. 161.)

11          On September 20, 2019, Plaintiff, the County Defendants, and the CFMG Defendants,

12 jointly filed a motion to amend the scheduling order, and an ex parte application to shorten the

13 time to hear the motion to amend. (ECF Nos. 163, 164.) No Defendant filed an opposition, and

14 on October 2, 2019, the Court granted the motion, and extended the non-expert discovery

15 deadline until November 22, 2019, the non-dispositive motion filing deadline until December 20,

16 2019, the dispositive motion deadline until March 6, 2020, and set a new trial date for August 18,

17 2020. (ECF No. 167.)

18          On November 4, 2019, the Court once again modified the scheduling order pursuant to

19 the parties’ stipulation, and set the non-expert discovery deadline for January 10, 2020, and the
20 dispositive motion deadline for March 27, 2020. (ECF No. 170.) The stipulation nor order

21 addressed the non-dispositive motion filing deadline. (ECF Nos. 169, 170.)

22          On January 2, 2020, pursuant to parties’ stipulation, the Court again modified the

23 scheduling order and set the non-expert discovery deadline for February 28, 2020, the dispositive

24 motion deadline for May 1, 2020, and a trial date of February 9, 2021. (ECF No. 178.) The

25 stipulation nor the order addressed the non-dispositive motion filing deadline. (ECF Nos. 177,

26 178.) The Court denied the parties’ request to conduct certain financial discovery and the
27 deposition of Defendant CFMG’s person most knowledgeable within two months, and one

28 month before trial, respectively, because the Court found such proposed arrangement was


                                                    3
 1 contrary to the scheduling order, and disputes over such discovery would be not be able to be

 2 addressed prior to the pretrial conference and start of trial. (ECF No. 178 at 1-2.) The Court also

 3 forewarned the parties that no further stipulations would be entered without a noticed motion

 4 setting forth good cause not already articulated. (Id. at 2.)

 5          Plaintiff and the CFMG Defendants then filed a stipulation that indicated while they

 6 disagreed over whether Plaintiff was entitled to discovery of financial condition information

 7 prior to establishing liability for punitive damages, the parties agreed to postpone the CFMG

 8 Defendants’ responses until the earlier of October 1, 2020, or the Court’s ruling on motions for

 9 summary judgment, and then afford Plaintiff forty-five (45) days to complete financial condition

10 depositions. (ECF No. 179.) On January 9, 2020, the Court denied the stipulated request

11 because first, the parties did not submit a noticed motion and instead filed a stipulation in

12 contravention of the Court’s January 2, 2020 order, and second, because the parties’ dispute over

13 the discoverability of financial condition information did not present good cause to deviate from

14 the scheduling order and standard discovery procedures prior to trial. (ECF No. 180.)

15          In response to the Court’s January 9, 2020 denial, the parties scheduled an informal

16 discovery dispute conference before the undersigned regarding the discoverability of

17 Defendants’ financial information prior to Plaintiff establishing a prima facie case of entitlement

18 to punitive damages. (ECF No. 181, 183.) On February 7, 2020, the Court held the informal

19 conference with the parties and granted Plaintiff’s request for an order compelling the production
20 of the financial information.        (ECF Nos. 184, 185.)        Defendants filed a motion for

21 reconsideration of the Court’s February 7, 2020 order, which is still pending before the District

22 Judge. (ECF Nos. 186, 187.)

23          On February 28, 2020, Plaintiff filed an ex parte application for an order extending the

24 time to file a motion to compel the depositions of the State Defendants’ person most

25 knowledgeable and/or strike the defense of lack of resources. (ECF No. 188.) For the reasons

26 discussed herein, Plaintiff’s ex parte application shall be denied.
27 ///

28 ///


                                                     4
 1                                                  III.

 2                                        LEGAL STANDARD

 3           A.     Ex Parte Applications

 4           Local Rule 144(a) provides that aside from certain express initial extensions, “[a]ll other

 5 extensions of time must be approved by the Court.” L.R. 144(a). Local Rule 144(c) provides

 6 that the Court may, in its discretion, grant an initial ex parte extension “upon the affidavit of

 7 counsel that a stipulation extending time cannot reasonably be obtained, explaining the reasons

 8 why such a stipulation cannot be obtained and the reasons why the extension is necessary.” L.R.

 9 144(c).     Except for one initial extension, such “applications for extension of time are not

10 ordinarily granted.” L.R. 144(c). Further, “[c]ounsel shall seek to obtain a necessary extension

11 from the Court or from other counsel or parties in an action as soon as the need for an extension

12 becomes apparent,” and “[r]equests for Court-approved extensions brought on the required filing

13 date for the pleading or other document are looked upon with disfavor.” L.R. 144(d).

14           B.     Modification of the Scheduling Order

15           Federal Rule of Civil Procedure 16(b) provides that the district court must issue a

16 scheduling order that limits “the time to join other parties, amend the pleadings, complete

17 discovery, and file motions.” Fed. R. Civ. P. 16(b)(3)(A). A scheduling order “may be modified

18 only for good cause and with the judge’s consent.” Fed. R. Civ. P. 16(b)(4).

19           The “good cause” standard “primarily considers the diligence of the party seeking the

20 amendment,” and the Court “may modify the pretrial schedule if it cannot reasonably be met

21 despite the diligence of the party seeking the extension.” Johnson v. Mammoth Recreations,

22 Inc., 975 F.2d 604, 609 (9th Cir. 1992) (internal citation and quotations omitted). The prejudice

23 to parties opposing modification of the scheduling order, if any, may provide additional grounds

24 for denying the motion, but the focus is on the moving party’s reason for seeking the

25 modification. Id. If the party seeking to amend the scheduling order “was not diligent, the

26 inquiry should end,” and the court should not grant the motion to modify. Zivkovic v. Southern
27 California Edison, Co., 302 F.3d 1080, 1087 (9th Cir. 2002) (quoting Mammoth Recreations,

28 975 F.2d at 609). “Relevant inquiries [into diligence] include: whether the movant was diligent


                                                      5
 1 in helping the court to create a workable Rule 16 order; whether matters that were not, and could

 2 not have been, foreseeable at the time of the scheduling conference caused the need for

 3 amendment; and whether the movant was diligent in seeking amendment once the need to amend

 4 became apparent.” United States ex rel. Terry v. Wasatch Advantage Grp., LLC, 327 F.R.D.

 5 395, 404 (E.D. Cal. 2018) (internal quotation marks and citation omitted) (alteration in original).

 6                                                   IV.

 7                                             DISCUSSION

 8          A.      The Movants’ Arguments in Favor of Amending the Scheduling Order

 9          Pursuant to Local Rule 144(c), Plaintiff submits an ex parte application for an order to

10 extend time to file a motion to compel the deposition of the State Defendants’ person most

11 knowledgeable and/or strike the defense of lack of resources. (Pl’s Ex Parte Appl. Order

12 Extending Time File Mot. Compel or Strike Defense (“Appl.”), ECF No. 188.) Relevant to the

13 discovery at issue, Plaintiff first highlights this action involves allegations that the State

14 Defendants were deliberately indifferent to the rights and safety of inmate Richard Ramirez

15 (“Ramirez”) by: (1) failing or refusing to admit him when he was ordered committed to Napa

16 State Hospital (“NSH”) in accordance with Merced County Superior Court’s commitment order;

17 (2) requiring Ramirez to wait over seven weeks after being committed to NSH; (3) refusing to

18 triage or review Ramirez’s psychiatric acuity before placing him on the waiting list; and (4)

19 refusing to inform the state court, district attorney, defense counsel, or next of kin, of the delay in
20 admitting him to NSH or the ability to request psychiatric acuity review. (Appl. 2.) Plaintiff

21 argues that by refusing to allow admission to NSH, the State Defendants caused Ramirez to

22 remain incarcerated in the jail after the criminal charges had been suspended, without appropriate

23 psychiatric treatment, ultimately causing his suicide. (Id.)

24          Plaintiff proffers that due to the State Defendants’ failure to timely admit IST inmates to

25 state hospitals in accordance with commitment orders, courts around California state have issued

26 orders to show cause to Department of State Hospital (“DSH”) officials to show cause why they
27 should not be held in contempt of court for violating the commitment orders. (Appl. 3.) Plaintiff

28 proffers that since 2014, the State has received thousands of orders to show cause for the failure


                                                      6
 1 to admit IST patients. (Decl. Michael J. Haddad (“Haddad Decl.”) ¶ 3, ECF No. 188-1.) In

 2 response, “at substantial cost, DSH sends NSH officials, such as Defendants White, Mond, Dr.

 3 Tyler, and other high ranking officials around the state” to respond to the orders to show cause.

 4 (Appl. 3.) Plaintiff contends that these costs, in addition to the costs to the state courts and staff

 5 in prosecuting and defending the orders to show cause, are all costs that the State could be

 6 redirecting to triaging IST inmates on waiting lists, hiring two or three more psychiatrists to do

 7 psychiatric acuity reviews, or opening more hospital beds for IST inmates. (Id.) Plaintiff argues

 8 that it “is apparent that the cost of the State Defendants choosing to do business as usual is

 9 hundreds, or thousands, of additional OSC’s around the state, which directly contradicts their

10 defense that they lacked resources to respect IST inmates’ constitutional rights,” and that “money

11 spent on defending OSC’s for violating state court commitment orders could have been used by

12 Defendants to provide a constitutional level of care for IST inmates ordered to their care.”

13 (Appl. 3.)

14          To attempt to quantify the costs to the State in responding to the OSC’s, on January 31,

15 2020, pursuant to Federal Rule of Civil Procedure 30(b)(6), Plaintiff served a deposition notice

16 on the State Defendants seeking to depose the State of California’s PMK regarding the total

17 yearly cost to the State from OSC’s related to delayed admissions of IST patients to State

18 hospitals for each year from July 1, 2013, noticed for February 20, 2020. (Appl. 3; Haddad Decl.

19 ¶ 4; Ex. B, ECF No. 188-1 at 6.) On February 6, 2020, the State Defendants served an objection
20 to the deposition notice on the grounds that “this information is not tracked; therefore, no Person

21 Most Knowledgeable on this topic can be produced.” (Appl. 3; Haddad Decl. ¶ 5.) On February

22 11, 2020, Plaintiff’s counsel requested to meet and confer with counsel for the State Defendants,

23 regarding the deposition. (Appl. 4; Decl. Julia Sherwin (“Sherwin Decl.”) ¶ 3, ECF No. 188-2.)

24 On February 14, 2020, Plaintiff’s counsel Michael Haddad and defense counsel Amie McTavish

25 telephonically met and conferred, and Mr. Haddad explained that the PMK should be a witness

26 that can describe how OSC costs are calculated, and if they are not calculated, the relevant
27 factors that would be considered in assessing such costs. (Appl. 4.) Plaintiff states that Ms.

28 McTavish agreed she would find a witness, and counsel agreed that one of the only dates both


                                                      7
 1 sides were available to do the deposition was February 28, 2020, the deadline for non-expert

 2 discovery to be completed. (Appl. 4.) Based on Ms. McTavish’s representation, on that same

 3 day, Plaintiff served an amended notice rescheduling the PMK deposition for February 28, 2020.

 4 (Appl. 4; Haddad Decl. ¶ 6.)

 5          On February 25, 2020, Ms. McTavish informed Plaintiff’s counsel that she was still

 6 searching for a PMK to produce. (Appl. 4; Sherwin Decl. ¶ 4.) That same day, Mr. Haddad

 7 emailed Ms. McTavish to confirm the deposition, and on 4:42 p.m., “without giving an

 8 explanation, Ms. McTavish responded, ‘We cannot produce a PMK on these issues.                 The

 9 deposition will not go forward.’ ” (Appl. 4.) Ms. McTavish further informed Mr. Haddad that

10 the State Defendants would not agree to an informal discovery dispute procedure to address this

11 matter. (Appl. 4; Haddad Decl. ¶ 7.) Plaintiff highlights that the State Defendants have never

12 moved for, nor received, a protective order on this issue of the deposition. (Appl. 4.)

13          Plaintiff argues the State Defendants have a duty to produce a PMK witness pursuant to

14 the deposition notice, Fed. R. Civ. P. 30(b)(6); R.D.G. v. City of Bakersfield, No. 1:13-CV-

15 02057-JLT, 2015 WL 3454503, at *2 (E.D. Cal. May 29, 2015). Plaintiff argues the responding

16 party cannot simply refuse to attend a deposition because it finds the 30(b)(6) notice

17 objectionable, and must either appear or bring a timely motion for a protective order, Fed. R.

18 Civ. P. 37(d)(2), which the State Defendants have not. (Appl. 4-5.) Plaintiff seeks to bring a

19 motion to compel the deposition of the PMK under Local Rule 251, however, highlights that on
20 November 4, 2019, pursuant to the parties’ stipulation, the Court extended the deadlines for non-

21 expert discovery, expert discovery, and the dispositive motion deadline, but “[d]ue to the parties’

22 inadvertence, the non-dispositive motion filing deadline was not included in the stipulation, and

23 therefore remained as December 20, 2019 pursuant to the previous scheduling order.” (Appl. 5;

24 ECF No. 167, 170.) Plaintiff states that had the parties included the non-dispositive motion

25 filing deadline in the stipulation, the parties would have likely requested to have the non-

26 dispositive motion filing deadline extended to a date after the close of discovery, but “[a]s it
27 stands now, the non-dispositive motion filing deadline was December 20, 2019, while the fact

28 discovery deadline is February 28, 2020 – obviously an inappropriate motion deadline so far


                                                     8
 1 before the close of discovery.” (Appl. 5.)

 2          Prior to the filing of the current application, Plaintiff proposed stipulating to a brief

 3 extension of time to file a joint discovery motion, but without providing a reason, the State

 4 Defendants refused such offer. (Appl. 5; Haddad Decl. ¶ 8.) Plaintiff argues that “[t]ime is of

 5 the essence in this matter because the State Defendants have circumvented Plaintiff’s opportunity

 6 to challenge one of their key defenses,” and “[i]f an extension of the non-dispositive motion

 7 filing deadline is not granted, Plaintiff will be unable to challenge the State Defendant’s refusal

 8 to produce a PMK for deposition. (Appl. 5.) Such result “would be contrary to Federal Rule of

 9 Civil Procedure 1 – requiring that the Rules are intended ‘to secure justice’ – to permit the State

10 Defendants to blatantly violate discovery rules, refusing to produce a relevant witness with no

11 protective order, simply because the parties inadvertently failed to seek extension of the non-

12 dispositive motion filing deadline along with all of the others.” (Appl. 5.)

13          Finally, Plaintiff emphasizes that “the trial date is not an issue, as Judge Drozd had

14 informed the parties that it is unlikely any civil case will be tried in 2020 or 2021” (Appl. 5.)

15          B.      Plaintiff has not Demonstrated Good Cause for the Modification of the
                    Scheduling Order
16

17          This case has been ongoing for over four years and the scheduling order has been

18 amended six times. Specifically, the action was filed on January 5, 2016, and following motions

19 to dismiss and numerous continuances of the initial scheduling conference, on June 30, 2017, the
20 Court first set the non-expert discovery deadline for March 16, 2018. (ECF No. 1, 102.) Since

21 the initial scheduling order issued, the non-expert deadline in this matter has been extended six

22 times: January 17, 2018 (ECF No. 115), June 22, 2018 (ECF No. 122), June 18, 2019 (ECF No.

23 150), October 2, 2019 (ECF No. 167), November 4, 2019 (ECF No. 170), and January 2, 2020

24 (ECF No. 178).

25          One of Plaintiff’s primary arguments in favor of modifying the scheduling order is that

26 when the Court granted the stipulation to modify the scheduling order on November 4, 2019, the
27 Court extended the deadlines for non-expert discovery, expert discovery, and the dispositive

28 motion deadline, but “[d]ue to the parties’ inadvertence, the non-dispositive motion filing


                                                     9
 1 deadline was not included in the stipulation, and therefore remained as December 20, 2019

 2 pursuant to the previous scheduling order.” (Appl. 5; ECF No. 167, 170.) Plaintiff argues that

 3 had the parties included the non-dispositive motion filing deadline in the stipulation, the parties

 4 would have likely requested to have the non-dispositive motion filing deadline extended to a date

 5 after the close of discovery. (Appl. 5.)

 6          First, the Court notes that the non-dispositive motion filing deadline has repeatedly been

 7 set on the same date as the non-expert discovery deadline in this matter. The initial scheduling

 8 order set both the non-expert discovery deadline and the non-dispositive motion filing deadline

 9 for March 16, 2018. (ECF No. 102.) The first modification to the scheduling order entered on

10 January 17, 2018, set the non-expert discovery deadline and the non-dispositive motion filing

11 deadline for the same date: September 1, 2018. (ECF No. 115.) The next modification on June

12 22, 2018, also set the same deadline for both the non-dispositive motion filing deadline and the

13 non-expert discovery deadline: July 19, 2019. (ECF No. 122.)

14          On June 18, 2019, the Court entered a modification that for the first time set a different

15 date for the non-dispositive motion filing deadline, November 1, 2019, but it was only two weeks

16 after the new non-expert discovery deadline of October 18, 2019. (ECF No. 150.) On October

17 2, 2019, the Court granted a motion to modify the scheduling order and set the non-expert

18 discovery deadline for November 22, 2019, and the non-dispositive motion filing deadline for

19 approximately a month later, December 20, 2019. (ECF No. 167.) Plaintiff correctly highlights
20 that the next modification granted on November 4, 2019, extended the non-expert discovery

21 deadline until January 10, 2020, but the stipulation nor the order addressed any non-dispositive

22 motion filing deadline. (ECF Nos. 169, 170.) Additionally, the modification granted on January

23 2, 2020, extended the non-expert discovery deadline until February 28, 2020, but the stipulation

24 nor the order addressed extending the non-dispositive motion filing deadline. (ECF Nos. 177,

25 178.)

26          First, although the modifications entered on June 18, 2019, and October 2, 2019, set

27 different respective deadlines for non-expert discovery and non-dispositive motions, given the

28 first scheduling order and the first two modifications set the same deadline for the close of non-


                                                    10
 1 expert discovery and for the filing of non-dispositive motions, the Court is not persuaded the

 2 modifications entered on November 4, 2019, and January 2, 2020, would have set a non-

 3 dispositive motion filing deadline that was greatly different from the non-expert discovery

 4 deadline had the parties more carefully crafted the stipulations presented to the Court. However,

 5 more significantly, Plaintiff’s argument is largely irrelevant to the issue at hand as even if the

 6 non-dispositive motion filing deadline was extended to a date after the close of non-expert

 7 discovery, it is the non-expert discovery deadline that would control whether any motion to

 8 compel non-expert discovery was timely, not the non-dispositive motion filing deadline.

 9         The Court’s initial scheduling order, issued on June 30, 2017, notified and informed the

10 parties of the following guidelines governing motions to compel discovery in relation to the

11 relevant discovery deadline:

12         The parties are cautioned that the discovery/expert cut-off deadlines are the dates
           by which all discovery must be completed. Absent good cause, discovery
13         motions will not be heard after the discovery deadlines. Moreover, absent good
           cause, the Court will only grant relief on a discovery motion if the relief requested
14         requires the parties to act before the expiration of the relevant discovery deadline.
           In other words, discovery requests and deposition notices must be served
15         sufficiently in advance of the discovery deadlines to permit time for a response,
           time to meet and confer, time to prepare, file and hear a motion to compel and
16         time to obtain relief on a motion to compel. Counsel are expected to take these
           contingencies into account when proposing discovery deadlines. Compliance
17         with these discovery cutoffs requires motions to compel be filed and heard
           sufficiently in advance of the discovery cutoff so that the Court may grant
18         effective relief within the allotted discovery time. A party’s failure to have a
           discovery dispute heard sufficiently in advance of the discovery cutoff may result
19         in denial of the motion as untimely.
20 (ECF No. 102 at 3-4 (emphasis in original).) The scheduling order further stated, under the

21 heading “Non-Dispositive Pre-Trial Motions,” that:

22         As noted, all non-expert discovery, including motions to compel, shall be
           completed no later than March 16, 2018. All expert discovery, including motions
23         to compel, shall be completed no later than May 18, 2018. Compliance with
           these discovery cutoffs requires motions to compel be filed and heard sufficiently
24         in advance of the discovery cutoff so that the Court may grant effective relief
           within the allotted discovery time. A party’s failure to have a discovery dispute
25         heard sufficiently in advance of the discovery cutoff may result in denial of the
           motion as untimely. Non-dispositive motions are heard on Wednesdays at 10:00
26         a.m., before United States Magistrate Judge Stanley A. Boone in Courtroom 9.
27         In scheduling any non-dispositive motion, the Magistrate Judge may grant
           Applications for an Order Shortening Time pursuant to Local Rule 144(e).
28         However, if counsel does not obtain an Order Shortening Time, the Notice of


                                                    11
 1          Motion must comply with Local Rule 251.

 2 (ECF No. 102 at 4 (emphasis in original).)

 3          Thus, absent sufficient good cause, the motion to compel that Plaintiff wishes to file

 4 should have been filed and heard sufficiently in advance of the non-expert discovery cutoff so

 5 that the Court could have granted effective relief prior to the close of the non-expert discovery

 6 deadline. As stated in the scheduling order, “[i]n other words, discovery requests and deposition

 7 notices must be served sufficiently in advance of the discovery deadlines to permit time for a

 8 response, time to meet and confer, time to prepare, file and hear a motion to compel and time to

 9 obtain relief on a motion to compel.” (ECF No. 102 at 3.) Plaintiff’s ex parte application filed

10 on February 28, 2020, the day the non-expert deadline expired, does not demonstrate good cause

11 to deviate from the terms of the scheduling order governing procedures for filing discovery

12 motions well in advance of the discovery deadline. See Mammoth Recreations, 975 F.2d at 610

13 (“A scheduling order is not a frivolous piece of paper, idly entered, which can be cavalierly

14 disregarded by counsel without peril.”) (internal citation and quotations omitted).

15          Although Plaintiff’s application moves to modify the non-dispositive motion filing

16 deadline, the relevant deadline is the non-expert discovery deadline, and Plaintiff similarly has

17 not demonstrated good cause to further modify, for the seventh time in this action, the non-expert

18 discovery deadline. See Mammoth Recreations, 975 F.2d at 609 (the good cause standard

19 primarily considers the diligence of the party seeking the amendment); Wasatch Advantage Grp.,
20 LLC, 327 F.R.D. at 404 (“Relevant inquiries [into diligence] include: whether the movant was

21 diligent in helping the court to create a workable Rule 16 order; whether matters that were not,

22 and could not have been, foreseeable at the time of the scheduling conference caused the need

23 for amendment; and whether the movant was diligent in seeking amendment once the need to

24 amend became apparent.”). Relevant to this inquiry is the fact that Plaintiff’s attached exhibit

25 demonstrates that Plaintiff was aware of the number of orders to show cause issued in California

26 at least as early as October 8, 2019. (Haddad Decl. ¶ 3, Ex. A, ECF No. 188-1 at 5.) The non-
27 expert discovery deadline was amended one week before that date on October 2, 2019 (ECF No.

28 167), and twice following that date on November 4, 2019 (ECF No. 170), and January 2, 2020


                                                    12
 1 (ECF No. 178). While the PMK deposition that occurred on January 29, 2020, may have

 2 provided additional information (or lack of information) regarding the subject, the Court cannot

 3 discern any reason why the topic of the yearly cost of the OSC’s could not have been included in

 4 the deposition notice for the January 29, 2020 deposition, given the deposition was of the PMK

 5 “regarding the number of Orders to Show Cause for disobeying a court order,” (Haddad Decl. ¶¶

 6 3-4), which would have then allowed additional time to meet and confer on whether a witness

 7 could testify to such information, and time for a potential motion to compel. Plaintiff has not

 8 demonstrated sufficient diligence to establish good cause to modify the scheduling order yet

 9 again.

10             Finally, while Plaintiff highlights that due to the impacted nature of the Eastern District’s

11 Fresno courthouse, it is unlikely that civil trials will go forward in 2020 or 2021, such fact is not

12 compelling nor establishes good cause to deviate from the deadlines or standards set forth in the

13 scheduling order. Again, the non-expert deadline has been extended six times previously in this

14 action. This case has been on the Court’s docket for over four years, and although the Court is

15 warning parties in an abundance of caution that civil trials are not expected to move forward,

16 such an older action would be more likely to advance to trial if the Court is able to. Further, it is

17 not outside the realm of possibility that a new district judge may in fact join the Court and may

18 allow for the trial date to move forward as scheduled, or may allow for a shorter continuance

19 than currently foreseeable.
20             C.       Plaintiff’s Ex Parte Application to Strike Defense

21             Plaintiff’s ex parte application seeks alternative relief by requesting that the Court strike

22 Defendants’ defense based on lack of resources. Based on the same reasons in the foregoing

23 analysis pertaining to modifying the scheduling order, the Court shall deny Plaintiff’s request to

24 strike any defense at this time. Such ruling is without prejudice to Plaintiff renewing such

25 request in limine or in another appropriate noticed motion, such as in relation to a motion for

26 summary judgment, subject to Federal Rule of Civil Procedure 11.2
27
     2
         An additional reason for denying the ex parte application as to both the request to modify the scheduling order and
28 the request to strike, is that Plaintiff failed to make a showing of good cause for why this matter needed to be heard


                                                               13
 1                                                              V.

 2                                                          ORDER

 3            Based on the foregoing, IT IS HEREBY ORDERED that Plaintiff’s ex parte application

 4 for an order extending the time to file a motion to compel the deposition of the State Defendants’

 5 person most knowledgeable and/or strike defense (ECF No. 188) is DENIED.

 6
     IT IS SO ORDERED.
 7

 8 Dated:        March 3, 2020
                                                                   UNITED STATES MAGISTRATE JUDGE
 9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25 on an ex parte basis rather than through a noticed motion. See Manpower Inc. v. Slingshot Connections LLC, No.
     2:12-CV-01069 JAM, 2012 WL 3561974, at *2 (E.D. Cal. Aug. 17, 2012) (“The undersigned denies plaintiff's ex
26 parte request on two separate grounds. First, plaintiff has not made a showing of good cause for this matter to be
     heard on an ex parte basis, as opposed to a motion noticed consistent with Local Rule 251. Plaintiff has not shown
27 that its cause would be irreparably harmed were it not permitted to bypass the court’s normal discovery motion
     procedures [. . .] Second, the undersigned denies plaintiff’s ex parte application on the grounds that plaintiff failed to
28 show good cause to permit expedited discovery.”).


                                                                14
